                         United States District Court
                       Western District of North Carolina
                              Charlotte Division

         Darrin M. Sanders,           )              JUDGMENT IN CASE
                                      )
            Petitioner(s),            )                3:20-cv-00041-MR
                                      )               Related Case Number
                 vs.                  )
                                      )
       State of North Carolina,       )
            Respondent(s).            )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s October 5, 2020 Order.

                                               October 5, 2020




         Case 3:20-cv-00041-MR Document 6 Filed 10/05/20 Page 1 of 1
